        Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 1 of 26



                       IN THE UNITED STATES DISTRICT COURT
                                                                               ~
                           EASTERN DISTRICT OF ARKANSAS                               AUG O1 2019
                                WESTERN DMSION                                                   ACK,CLERK


DENISE WRIGHT                                                               PLAINTIFF

v.                            CASE NO. 4:17-cv-798 DSM

ROBERT WILKIE, Acting Secretary,                                            DEFENDANT
DEPARTMENT OF VETERANS AFFAIRS,
IN HIS OFFICIAL CAPCITY


     PLAINTIFF RESPONSE IN OPPOSITION TO DEFENDANT'S MOTION FOR
                         SUMMARY JUDGEMENT


               The Court should deny Defendant Department of Veterans Affairs ("VA") Motion

for Summary Judgement and find that Plaintiff Denise Wright ("Wright"),pro se an African-

American female, filed this discrimination complaint in this action on December 5, 2017, has

enough evidence to support Plaintiff's claims Desperate Treatment concerning (1.) Duty Hours

(tour change) denied, (2.) Pay and Allowances (Premium Pay, Night Differential, Overtime,

Holiday Pay), 014, (3) Time and Attendance based on Race, and Reprisal/Retaliation based on

prior EEO Activity; all in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e-2(a)(l) and (2), and Equal Pay/Compensation Discrimination, based on sex, in violation

of The Equal Pay Act of 1963, 29 U.S.C. § 206(d). Wright opposes the motion. Wright can

meet her burden to prove she was discriminated against these claims.

        Wright proceeded to amend her pleadings, concerning Disability Discrimination after a

fall at work; September 3, 2018; due to the subsequent conduct was like or reasonably related.

However, the Court did not allow Wright to amend her pleadings to include the disability

discrimination claim; due to not exhausting administrative remedies. See Order, Doc. No. 45.


                                                 1
        Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 2 of 26



Wright has exhausted her administrative remedies since Order, Doc. No. 45, concerning

Disability Discrimination.

       For the reasons stated below, the motion for summary judgement should not be granted.


                                JURISDICTION AND VENUE


       1. This Court has original federal question jurisdiction pursuant to 28 U.S.C. § 1331,

           because Plaintiff's claims arise under the laws of the United States, specifically, 42

           U.S.C. § 2000 and 42 U.S.C. § 1981.

       2. The Eastern District of Arkansas, Little Rock Division, has personal jurisdiction over

           Defendants because Defendants conduct business in this judicial District.

       3. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial

           part of the events giving rise to the claim occurred in this District and because

           Defendant can be found in this District.

           Further, Plaintiff exhausted her administrative remedies through the Equal

           Employment Opportunity Commission and received her Notice of Right to Sue on or

           about 2011, 2013 and 2015 (all 3).



                                      I.     FACTS


       1. Wright began working at Central Arkansas Veterans Healthcare System ("CAVHS") in

       2007 as a medical support assistant ("MSA") See Statement of Undisputed Facts.

       Undisputed.


       2. When Wright began working as an MSA in 2007 she was a Grade 4; Step 1 employee

       and her salary was $25,797. Undisputed.


                                                 2
Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 3 of 26



3. Wright subsequently became a Patient Services Assistant in the Mental Health Clinic.

Undisputed.

4. In 2009, Wright filed an EEO administrative claim about Carla Smith, her supervisor

in the Mental Health Clinic. Undisputed.


5. In 2011, Wright filed an EEO administrative claim about Chad Reynolds, her

supervisor in the Mental Health Clinic. Undisputed.


6. In 2013, Wright filed an EEO administrative claim about Anthony Fannan, her

supervisor in the Mental Health Clinic. Undisputed.


7. Wright left her position in the Mental Health Clinic in November 2013 and became an

MSA in 4D, the Stepdown Unit, on December 1, 2013. Undisputed.


8. When Wright was hired in 4D her immediate supervisor was the nurse manager,

Shawnda Swearingen. Undisputed.


9. Currently, Wright's immediate supervisor is the Nurse Manager Rhonda Crutchfield.

Undisputed.


10. Wright is currently a Grade 5, Step 7 employee. Undisputed.


11. When Wright stepped up to Grade 5, Step 7 from Grade 5, Step 6 on August 6, 2017,

Wright's total salary was $39,416. Undisputed.


12. Since she started in December 2013, Wright's regularly assigned shift in 4D has been

the 11 :30pm - 8:00am Tour. Disputed. I worked Midnight to 8am about 1 month

from 2013 to 2014. Att. 1 Ex. A and Att. 7, Ex. G




                                        3
        Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 4 of 26



       13. There is no evidence that any MSA working on 4D since Wright Started in 2013 has

       worked the night tour at any time other than 11 :30pm to 8:00am. Disputed. Other

       MSA's work 4D Stepdown from time to time; at 11:30pm to 8am concerning

       overtime/tour coverage. Compl. Doc. No. 2 and Doc. No. 4


       14. On February 23, 2015, the inclement weather policy was in effect at CAVHS.

       Undisputed.


        15. Wright was scheduled to work on February 23, 2015, but she called in to work

       because she slipped and fell in the snow. Undisputed.


        16. When she returned to work on February 25, 2015, Wright made a request for sick

       leave. Undisputed.


        17. Her request was not approved, and she was listed as AWOL. Id. When the inclement

weather policy is in effect, it is within the supervisor's discretion whether to grant sick leave that

had not been previously approved. Undisputed. Other employees on the 4D Stepdown Unit; to

include Nurse manager Crutchfield and other nurses, Andrea James, and Lisa Thomas that work

Direct Care also called in February 23, 2015, however those employees were not AWOL. See

attach. Timecard


        18. Wright filed her Equal Employment Opportunity ("EEO") administrative claim with

       the VA on or about February 26, 2015. Undisputed.


        19. The issues raised in Wright's EEO administrative claim were about alleged

       discrimination on January 20, 2015, February 16, 2015, See Timecard; Holiday Excused

       February 23, 2015, See Timecard AWOL and May 28, 2015.



                                                  4
Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 5 of 26



Disputed. I also raised administrative claims in 2014; however, the Agency delayed

giving me an answer concerning paying me for my holidays; as well as delaying the

response concerning changing my tour of duty. It is when I received the answer

from executive manager Sandra Foster; which is Kurt Armbrust and Denise Wright

upline management official within Nursing Services; that she was going to assure

that all MSA's Tours of Duty be consistent to the 3 tours; which is 0730am-4pm,

3:30pm- midnight, and 11:30pm- 8:00am. She responded for the last time

February 26, 2015 and I med this EEO the same day. Att. 1, Ex. A and Compl. Doc.

No.2




20. Neither Shawnda Swearingen nor Rhonda Crutchfield had knowledge of Wright's

prior EEO activity. Disputed. Ms. Goins testified to this concerning her Transcript

of Testimony Att. 4, Ex. D, and Anthony Farnam, my previous supervisor informed

me that he informed Nursing Services of everything about me; his words "the good

and the bad" Att. 12, Ex. L


21. Linda Jones is the Chief of payroll at CAVHS. Undisputed.


22. According to Jones, employees at CAVHS are paid night differential when they work

the night shift. Undisputed.


23. Some employees, such as nurses, are paid night differential when they work the night

shift. Undisputed.




                                        5
Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 6 of 26



24. Therefore, Title 38 employees get night differential for the whole tour while Title 5

employees earn night differential from 6pm to 6am. Disputed. I am not sure, since I am

Hybrid Title 38. Att. 8. Ex. H


25. As an MSA, Wright is a Title 5 employee. Disputed. Wright is Hybrid Title 38 an

is entitled to the Night Tour Differentials to include the entire 8 hours worked.


Att. 8. Ex. H Also Linda Jones in payroll inform in her Transcript of Testimony that

I am supposed to be getting the entire night differential for working all hours on the

11:30pm to 8am tour. Att. 5 Ex. E


26. Wright is not aware of any MSA who receives night differential for their full tour.

Undisputed.


27. Kurt Armbrust works in Medical Intensive Care Unit ("MICU") as an MSA.

Undisputed.


28. Armbrust started working as an MSA at CAVHS in 2003. Undisputed.


29. When he began working at CAVHS in 2003, Armbrust was a Grade 4, Step 1 MSA,

and his total salary was $22,968. Undisputed.


30. Until recently, Armbrust' s supervisor in the MICU was nurse manager Jacqueline

Nunn. Undisputed.


31. Armbrust has never been supervised by Shawnda Swearengin or Rhonda Crutchfield.

Disputed. When Kurt manager Jacqueline Nunn is out, my Supervisors; Shawnda

Swearengin and Rhonda Crutchfield supervises MICU. When my managers are

out, Ms. Nunn supervises 4D-Stepdown. Att. 18, Ex. R


                                         6
Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 7 of 26



32. When Armbrust received a step increase from Grade 5, Step 6, to Grade 5, Step 7 in

2013, his total salary was 37,576. Undisputed


        PLAINTIFF'S STATEMENT OFADDITIONAL MATERIAL FACTS




1. Denise Wright ("Wright"), Plaintiff; is a Black African American, Female.

     Att. 1, Ex. A

2. Kurt Armbrust ("Armbrust"), Comparator, is a White Caucasian, Male.

     Att. 1, Ex. A

3. Armbrust is a Medical Support Assistant at Central Arkansas Veterans Healthcare

     Systems (VA). Attach. 3, Ex. D. Armbrust, pg. 4; 5-10

4. Armbrust have worked the Tour of Duty; per Official Timecards and

     Pay/Allowances; Midnight to 8am from January 9, 2005 through July 22, 2018.

     Attach. 3, Ex. D. Armbrust, pg. 16;4-6 & pg. 4;18-19

5. Since January 9, 2005 and currently Armbrust is still allowed to work and start his

     Tour of Duty continuously at Midnight. Attach. 3, Ex. D. Armbrust, pg.15; 15-16

6.   At the time when I requested my tour change; from 11 :30pm - 8:00am to Midnight

     to 8am to be consistent with the other 3 to 4 MSA's working Midnight to 8:am I was

     denied. Attach. 3, Ex. D. Armbrust, pg.8; 2-2

7. Wright worked the midnight to 8am tour of duty approximately one month. The

     Agency tried to delete that information concerning my timecard. How it is currently

     present and documented on a corrected time care back in 2015 where it is visible the

     Agency gave me 30 minutes of Comp Time, suppose to be from 11 :30pm to 8am;

     however, they changed that also, to 30 minutes of comp time from 8am - 0830am so

                                         7
Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 8 of 26



   it wouldn't show that I worked the midnight tour of duty for approximately 1 month.

   Attach. 3, Ex. D. Armbrust, pg.8; 17-18 Att. 7 Ex. G and Att. 1, Ex. A

8. December 2013 Christmas, Wright was paid Holiday Pay. Shawnda Swearengin

   ("Swearengin"); Nurse Manager 4D- Stepdown and Assistant Nurse Manager,

   Rhonda Crutchfield("Crutchfield"), changed my Tour of Duty from 11 :30pm - 8am.

   to Midnight to 8am; because I was there when midnight came in; so, I got paid for

   that Christmas. Att. 1, Ex. A and Att. 7, Ex. G

9. December 2013 - February 2014 I worked the midnight to 8am tour of duty. I

   received Comp Time for the days that I had came in when working 11 :30pm to 8am;

   due to me not talcing a lunch break. Swearingen came to me verbally and informed

   that ifl continue to work midnight to 8am tour; that I would not get paid for Sunday

   Premium, therefore Swearengin changed me back to 11 :30pm to 8am. Swearengin

   informed me that she would change my tour back to midnight to 8am to get paid for

   Holidays like she did in 2013; Christmas. I informed Swearengin that I would like it

   to be changed permanently; so, I want to have to go through what I am currently

   going through; and not getting paid when the holiday comes in at midnight. A few

   months later I was informed that Kurt does get paid Sunday Premiums while

   currently having the pleasure and benefit of coming in at Midnight and receiving his

   Weekend Premiums. Att. 7, Ex. G and Att. Ex. A

10. January 7, 2015, I notice on my paystub that I still had not gotten paid for working

   Thanksgiving 2014 and Christmas 2014; I contacted my payroll technician; Linda

   Jones, she verified that I was supposed to get Holiday pay, due to me being their

   when midnight came in; previous to the Holidays. She instructed my Service



                                         8
Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 9 of 26



   (Nursing) to issue corrected timecards so I would get paid for working the two

   Holidays. Att. 1, Ex. A and Att. 7, Ex. G, DEF000951

11. February 2, 2015, Assistant Nurse Manager; Rhonda Crutchfield("Crutchfield"),

   verbally made me aware that I didn't get paid on Thanksgiving 2014 and Christmas

   2014; because I would have had to work the night of the Holiday; instead of getting

   my Holiday when midnight hit prior to the Holiday as my Comparator; Kurt

   Armbrust who Tour starts at Midnight. To 8am. at the time. Wright requested a Tour

   of Duty change from 11 :30pm - 8:00am to Midnight - 8:00am. verbally to

   Crutchfield and by way of email to Crutchfield and Shawnda Swearengin

   ("Swearengin"); Nurse Manager 4D- Stepdown. See Compl., Doc 2. and Att. 1, Ex.

   A

12. February 16, 2015 I was off duty on Holiday Excused. Att. 2, Ex. B

13. February 23, 2015, I called in and requested Sick Leave; due tone slipping and

   falling in the snow; cleaning snow off my windshield. Att. 1 Ex. A

14. February 25, 2015 Sick Leave Request denied. Wright had sick leave hours.

   available; however, Wright supervisors posted AWOL; not paid. Att. 1 Ex. A and Att.

   2, Ex. B

15. In the Agency Sick Leave Policy, it does not state that employees have to come to

   work if they are sick when an inclement policy is in effect. Att. 11, Ex. K

16. The Assistant Manager used Comp Time on the same day inclement weather was in

   effect; which was also 02/23/2015. Att. 14, Ex. N

17. May 28, 2015, Wright denied receiving all premiums worked concerning Saturday

   Premiums. Att. 7, Ex. G



                                        9
       Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 10 of 26



       18. Denise Wright do not get paid Premiums when she takes Annual Leave. Wright took

           annual leave on March 5, 2015. No Premium paid. Att. 7, Ex. G, DEF000953

       19. Kurt Armbrust do get paid premiums while on Annual Leave. Armbrust got paid

           Premium Pay while on leave March 23, 2015, Att. 7, Ex. G, DEF000902 and May 19,

           May 26, 2015. Att. 7, Ex. G, DEF000903

       20. Wright do not receive all night differential hours worked between 11 :30pm - 8am.

           Att. 7, Ex. G, DEF000978

       21. Armbrust get to work over the 20 hours a week Sandra foster informed we cannot

           exceed. Armbrust works 32 hours overtime every two weeks when he chooses to.

           Att. 7, Ex. G, DEF000904

       22. Wright is minimizing to overtime hours she works a week. 8 hours. Att. 7, Ex. G,

           DEF000955, I also do not receive all hour's overtime and premiums worked, when I

           work overtime and holiday premiums. Att. 7, Ex. G




                                      II.    ARGUMENT




In the Supreme Court holds that a charging party can prove unlawful discrimination indirectly by

showing, for example, in a hiring case that: (1) the charging party is a member of a Title VII

protected group; (2) he or she applied and was qualified for the position sought; (3) the job was

not offered to him or her; and (4) the employer continued to seek applicants with similar

qualifications. If the plaintiff can prove these four elements, the employer must show a legitimate

lawful reason why the individual was not hired. The employee still may prevail if he or she


                                                10
         Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 11 of 26



discredits the employer's asserted reason for not hiring him or her." McDonnell Douglas Corp. v

Green,


In the Supreme Court holds that the Bennett Amendment, which incorporates the four affirmative

defenses of the Equal Pay Act (EPA) into Title VII, does not limit Title VII pay discrimination

claims to EPA claims. Title VII wage claims can be broader than EPA claims because Title VII,

unlike the EPA, is "intended to strike at the entire spectrum of disparate treatment of men and

women resulting from sex stereotypes." County of Washington v. Gunther,




In the Supreme Court holds that under the Equal Pay Act the allocation of proof in a pay

discrimination case requires the plaintiff to prove that an employer pays an employee of one sex

more than an employee of the other sex for substantially equal work. Corning Glass Works v.

Brennan




                                  CLAIMS FOR RELIEF




Disparate Treatment
''Title VII of 1964 prohibits discrimination in compensation and other terms, conditions, and

privileges of employment. Thus, race or color discrimination may not be the basis for

differences in pay or benefits, work assignments, performance evaluations, training, discipline

or discharge, or any other area of employment".




                                               11
Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 12 of 26



1. Denise Wright is a member of a qualified protected class; (Black/African American;

female).


2. Denise Wright requested in writing February 2nd, 2015; and was qualified for the

change Tour of Duty; from 11 :30pm - 8: 00a.m; to Midnight - 8: 00a.m; of the Agency.


3. Despite Denise Wright's qualifications, she was rejected and denied the

opportunity/benefit to change her Tour of Duty from 11:30pm - 8: 00a.m; to Midnight -

8:00a.m.


4. After Denise Wright was rejected and denied, the Benefit/Opportunity; Change in Tour

of Duty from 11 :30pm- 8am to Midnight - 8am, remains available and the Agency

continues to allow her Comparator; Kurt Armbrust; similar situated, who is not in the

employee's protected class; to receive the Benefit/Opportunity to work Midnight to 8am;

who has the same qualifications as Complainant.


The Agency's Legitimate, Nondiscriminatory
The Agency's Legitimate, Nondiscriminatory Reason is; a 30-minute Handoff is required

for Patient Safety and a 30-minute lunch break is required to be taken out of our

paycheck.


Proving Pretext
The Agency has given different reason at various times for its decisions; shifting

justifications. Stating employees must do 30-minute handoffs and take 30-minute lunch

breaks.


The Agency doesn't consistently follow its own legitimate, nondiscriminatory reason for

making job decisions; applying the rules differently. Kurt Armbrust do not have to come


                                        12
Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 13 of 26



in 30 minutes prior to his Tour of Duty to do a handoff. Kurt Armbrust do not have a 30-

minute lunch break taken out of his pay stub; however, he is compensated for less time

worked.


Advene Action
On February 16, 2015, SF, SS, RC, and DR denied complainant's request to be paid

holiday pay for Presidents Day. (Management had to change this from AWOL, because I

was entitled Holiday Excused; according to company policies.


On February 23, 2015, SF, SS, RC, and DR charged complainant eight hours Absence

Without Leave (AWOL). Other employees called in the same day Increment Policy and

they were not AWOL. I have included attachments showing that it has been tampered

with also.


On May 28, 2015, SF and SS denied complainant's request to be paid 16 hours premium

pay instead of 15 hours for working on Saturdays, May 8, 2015 and May 15, 2015.

And have continued not to pay me all night differential, premium pay, overtime, and

holidays worked; continuous harassment.


The Agency allows my Comparator; Kurt Armbrust, that is similarly situated, does not

share the same protected characteristic as me; to work Midnight to 8am, without coming

in to work 30 minutes earlier as I do (11 :30pm to 8am). The Agency allows Kurt to not

take a 30-minute lunch break out of his 8-hour tour of Duty nor does the Agency take out

30 minutes lunch out of his paycheck; but he eats lunch. However, the Agency treats me

different and favors me less; making me come in and work more hours; 8.5; and the

Agency takes a 30-minute lunch break out of my paycheck and Tour of Duty. Kurt


                                       13
        Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 14 of 26



        Armbrust does not have to come in 30 minutes early as I do to do a Handoff. The

        Agency Favors Mr. Armbrust; a white Caucasian, male, non-protected characteristic;

        treating me differently and less favorable. Therefore; race and sex was the determinative

        factor in Agency's employment decision; which is rejecting and denying me to be paid

        Holiday Pay and rejecting and denying my request to change my Tour of Duty from

        11 :30pm - 8am to Midnight to 8am as my comparator Kurt C. Armbrust. If it was not for

        my race and sex then I would have gotten paid my holiday pay for every holiday worked

        starting at Midnight to 8am; as Kurt; however, I was rejected and denied these special

        benefits and privileges and treated less favorable; than Kurt C. Armbrust, a white

        Caucasian, male. I am present when midnight comes in on the holiday; 11 :30pm; when

        midnight hits Kurt gets holiday pay; however, I go pass midnight to 8am; no holiday pay

        for me; come back in at 11 :30pm ending of holiday and that is when my holiday pay

        starts. I am a Black African American, Female; and I would have not been denied,

        rejected any employment benefits and privilege's and/or treated less favorable ifl was a

        white Caucasian, Male; these hannful unlawful actions would have never occurred.




Basis                  Claims                                               Dates of Occurrence
Sex                    Compensation Discrimination                          July 2015




Equal Pay/Compensation
The Agency has also inflicted willful discrimination; upon me concerning Equal

Pay/Compensation Discrimination; basis is Sex; violating The Equal Pay Act of 1963.




                                                14
        Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 15 of 26



29 U.S.C. § 206(d), paying my comparator(s) Kurt Armbrust more pay differentials and

premiums than me.

   In this case the Denise Wright has made a claim under the Equal Pay Act, a statute that

prohibits an employer from paying women less than men for jobs that require substantially equal

work.

   Specifically, Denise Wright claims that she was paid less than (a) male employee(s); Kurt

Armbrust even though she performed substantially equal work. The central provision of the

Equal Pay Act is 29 U.S.C. §206(d)(l),

        The Agency allows my Comparator; Kurt Armbrust, white, Caucasian Male; that is

similarly situated, does not share the same protected characteristic as me; to work Midnight to

8am, without coming in to work 30 minutes earlier as I do (11 :30pm to 8am). The Agency

allows Kurt to not take a 30-minute lunch break out of his 8-hour tour of Duty nor does the

Agency take out 30 minutes lunch break out of his paycheck. However, the Agency treats me

different and less favorable; making me come in and work more hours; 8.5; and the Agency

takes a 30-minute lunch break out of my paycheck and Tour of Duty. Kurt Armbrust does not

have to come in 30 minutes early to give a Handoff, however; I must come in 30 minutes before

Kurt does, to give a handoff to receive a handoff from the previous Medical Support Assistant

(MSA); if there is one present. The Agency Favors Mr. Armbrust; a white Caucasian, male, non-

protected characteristic; treating me differently and Favors me less; Kurt Armbrust get

Compensated and paid more pay differentials and work less hours than me. In violation of Title

VII of the Civil Rights Act of 1964 and the Equal Pay Act of 1963.




                                                15
       Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 16 of 26




Equal Pay Act -        Retaliation


Denise Wright claims that The Agency discriminated against her because she opposed a practice

made unlawful by the Equal Pay Act.

First: Denise Wright filed a complaint, instituted a proceeding, and made an informal complaint

to her employer testified/agreed to testify in a proceeding asserting rights under the Equal

Pay Act.

Second: Denise Wright was subjected to a materially adverse action at the time, or after, the

protected conduct took place.

Third: There was a causal connection between [describe challenged activity] and Denise Wright

[describe plaintiffs protected activity].

Denise Wright was acting under a good faith belief that her rights under the Equal Pay Act were

violated.

   Around or about the beginning of January 2015, Rhonda Crutchfield and I had a verbal

conversation in her office; about why my Holiday pay was not reflecting on my check stubs that

I worked on Thanksgiving 2014 and Christmas 2014. Rhonda Crutchfield then informed me that

my Holiday Pay starts on the day my tour of duty starts at 11 :30pm; which is not when my

comparator Kurt Armbrust tour began; which is at Midnight to 8am. Even though I am here 30

minutes prior to midnight when the Holiday comes in, I have to wait until the following night to

receive my holiday pay; and not at midnight as Kurt. Therefore, the employees that worked

midnight to 8am would get the Holiday Pay as soon as midnight hit. Even thought I was present

30 minutes prior to midnight with the other employees that receive holiday pay when midnight


                                                16
        Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 17 of 26



hits, I would have to wait to 1130pm the following night to receive holiday pay. I verbally

requested to Rhonda Crutchfield that I wanted my tour of duty to be changed to midnight also so

that I could be consistent with the other employees that was currently working the Tour of Duty;

Midnight to 8am. Ms. Crutchfield stated, ''that probably want happen, but I'll let Shawnda make

that decision".


   I followed up with Payroll Department and emailed my payroll technician; named Linda

Smith; who informed me that I was supposed to receive Holiday pay for Thanksgiving 2014 and

Christmas 2014, due to me being at work, working when midnight began. Linda Smith sent my

upline supervisors within nursing service; an email on January 7, 2015 at 11 :49 requesting them

to issue a corrected timecard, to pay me for working both Holidays; Thanksgiving 2014 and

Christmas 2014 due to midnight begins a new day at the VA Hospital.


       Also, AFGE Union Representative Denise Madden sent out an email also stating her

supervisor Jackie Garvin; stated Nursing Service should not have changed my Tour from

Midnight to 8a.m. back to 11 :30 p.m. and to pay me for working November and December 2014

holiday pay worked. I never receive my pay for Holiday worked on those holidays and I was

working when midnight came in, giving The Agency more hours worked than my comparator

Kurt Armbrust; whose Tour of Duty was and currently is Midnight to 8am. The 26th of February

2015 I received an email from Sandra Foster stating that I should contact Human Resources with

my continued concerns and that she was going to initiate a new Rule/Policy that all MSA'S will

work 3 Tours of Duty to be consistent. There are currently more than 3 tours of duty; Kurt

Armbrust is currently working Midnight to 8am and I am consistently currently working

11 :30pm to 8am; giving The Agency more time/hours and being compensated less. Kurt does




                                                17
        Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 18 of 26



not have a 30-minute lunch break taken out of his paycheck as I do and he work less hours but

get compensated more pay differentials and premiums.


I also have been harassed and not been paid all my overtime, night differentials, and premiums

worked. I'm always sending emails concerning discrepancies and not being paid for overtime,

night differentials and premium pay worked; very stressful, humiliating, and frustrating. Not

only has the Agency violated the Federal Laws of Title VII and the Equal Pay Act; The Agency

is in violation of its own company policies; as well as being non-compliant to its own Rules and

Regulations.


Retaliation

Denise Wright engaged in prior protected activity; 03/10/2009, 04/11/2011, 11/15/13, and

02/26/15. The most recent one; 11/15/2013 exactly 2 days before coming back to Nursing

Services.

Nursing Service was aware of the prior protected activity; my previously supervisor; Anthony

Farman informed me that he told them; confirming the good and the bad. Anthony Farman also

gave Ms. Lois Goins (Ward Clerk Pool Supervisor) a negative reference and would not give his

approval to Ms. Goins for me to work overtime.

Nursing Service management took some action adversely impacting; Denise Wright following

the prior protected activity;

I file EEO with Nursing service February 26, 2015, management informed me that they would

take the AWOL off my timecard but did not since I filed EEO February 26, 2015, because they

would not acknowledge that they would pay me for holidays worked, nor change my tour of duty

to be consistent with the other night MSA's that was working Midnight to 8am. Management



                                               18
       Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 19 of 26



kept giving me the run around stating they would change my tour and pay me for Holidays

worked concerning Thanksgiving and Christmas 2014; until time expired for me to file EEO.

Denise was treated differently from Similar situated individuals/employees; Kurt Armbrust; who

did not participate nor engage in protected activity as Denise Wright.


I had no poor job performance issues, no misconduct issues, my lack of qualifications for the

change in tour of duty was not an issue. Nursing Service continues to not pay me all night

differential, premium pay and holiday pay that is due to me; to include consistently not

signing off (all officials) in a timely manner; which delays my pay.


*Also see where I attach a document from Nursing Service Chief Executed; Sandra Foster,

dated June 28, 2018 from Sandra Foster to Sandra Foster concerning MSA' s Tour of Duty;

however, at the bottom is a Thank you Lois; therefore, it is obvious this has been tampered

with and not the original official document that I had requested by way ofFOIA last week.

That FOIA Request was denied but they sent that document unofficial made up tampered with

document; which is a Federal Offense.


* Also, all up management that was Affidavit by Paul Curran stated there was only 3 tours of

duty. See Attachments




                                                19
       Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 20 of 26




ELEMENTS OF A RETALIATION ACTION


Courts use the same three-prong analysis they used for Title VII cases for retaliation cases. Thus,

the plaintiff must first prove a prima facie case of retaliation. The burden then shifts to the

defendant to show a legitimate non-discriminatory reason for the action taken and the plaintiff

would then have to demonstrate that the reason the employer proffered was in fact pretextual. "In

order to set forth a claim for retaliation the plaintiff must demonstrate a prima facie case of

retaliation. Then the defendant must point to evidence of a legitimate non-retaliatory reason for

the complained of action. If the defendant meets its burden, plaintiff must "demonstrate that

there is sufficient potential proof for a reasonable jury to find the proffered legitimate reason

merely a pretext for impermissible retaliation." Gallagher v. Delaney, 139 F.3d 338,349 (2d

Cir.1998)."

Gilford v. City of New York 2004 WL 1574695, *5 (S.D.N.Y.,2004)


Accordingly, the first hurdle that plaintiffs must meet is to establish a prima facie case of

retaliation. Courts have set forth the essential elements a plaintiff would have to prove to

establish a retaliation cause of action ''To establish a prima facie case of retaliatory

discrimination, Soto must establish the following four elements: (1) [she] engaged in activity

protected by Title VII; (2) an adverse employment action occurred; and (3) a causal connection

between participation in the protected activity and the adverse employment action. Id. at 713- 14.

(citations omitted). Gagnon v. Sprint Corp., 284 F.3d 839,850 (8th Cir.), cert. denied, 537 U.S.

1001, 123 S.Ct. 485, 154 L.Ed.2d 396 (2002); see Sowell v. Alumina Ceramics, Inc., 251 F.3d

678,685 (8th Cir.2001); Buettner, 216 F.3d at 713-714. In addition to these requirements, the

plaintiff must show that a reasonable person could believe that the alleged incidents would

violate Title VII's standard. Clark County Sch. Dist. v. Breeden, 532 U.S. 268,271, 121 S.Ct.


                                                  20
        Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 21 of 26




1508, 149 L.Ed.2d 509 (2001)". Soto v. John Morrell & Co. 285 F.Supp.2d 1146, 1176

(N.D.Iowa,2003). See also, Fortner v. Ameritech Corp. 50 Fed.Appx. 187, 188-189, 2002 WL

313 79880, *2 (6th Cir.Mich. 2002)("1n order to establish a prima facie case of retaliation, the

plaintiff must prove that: "(1) he engaged in activity protected by Title VII; (2) the exercise of

his civil rights was known to the defendant; (3) thereafter, the defendant took an employment

action adverse to the plaintiff; and (4) there was a causal connection between the protected

activity and the adverse employment action." Nguyen v. City of Cleveland, 229 F.3d 559,563

(6th Cir.2000). Once the plaintiff establishes a prima facie case of retaliation, the burden shifts to

the defendant to produce "some legitimate, nondiscriminatory reason" for the adverse

employment action. Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248,253, 101 S.Ct.

1089, 67 L.Ed.2d 207 (1981) (quoting McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802,

93 S.Ct. 1817, 36 L.Ed.2d 668 (1973)). If the defendant is able to proffer a nondiscriminatory

reason for the adverse action, the burden shifts back to the plaintiff to produce credible evidence

that the reason offered by the defendant is a mere pretext for unlawful retaliation. Burdine, 450

U.S. at 253; McDonnell Douglas, 411 U.S. at 804.")




Armbrust current is assigned and works. Kurt Armbrust and Denise Wright are under the same

Service (Nursing), we have and hold the same Job Title; Medical Support Assistant as well as the

same job description and duties. We both adhere to the same Policies, Rules and Regulations.

We both have the same up-line decision maker; who has been and currently is; Sandra Foster,

Chief Executive of Nursing Service.




                                                 21
        Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 22 of 26



My assigned Tour of Duty is 11 :30prn to 8am. Kurt Armbrust Tour of Duty is Midnight to 8am.

I'm assigned and mandated to come in 30 minutes prior to Kurt, daily, and is forced to take a

lunch break. I have voice my opinion to my supervisors as well as my up-line management

team, Sandra Foster (Chief Executive of Nursing Service), but was told I must come in at

11 :30prn to do a handoff (Nurses and Physicians do this because they take care of Patients

directly/hands on. MSA's never had heard ofhandoffs prior to my request of changing my tour.

It is when I requested the changed from 1130prn - 8am to Midnight to 8am, just as Kurt works,

is when the word Handoff comes into play.


Kurt confirmed with me by email that his tour has always been Midnight to 8am and has never

changed. Instead of Sandra Foster just doing the right thing and changing my tour, she sent out

an email that she wanted all MSA's Tours to be consistent and that there are only 3 tours

(07:30arn to 4pm; 4pm to midnight; 11 :30prn to 8am), however that is not the case there are

approximately 12 different tours of duty, if not more, being worked by MSA' s within Nursing

Services. Ms. Foster, make it seem as it takes 30 minutes to tell another MSA that we have a

patient(s), corning or leaving/ transferring within the units, but that is not the case. Once MSA's

arrive at their assigned Nurses Station; there may be someone there to relieve us or there might

not be someone to relieve a MSA. For whatever reason a MSA might have left for the night, or

perhaps called in; it's not always a MSA there, to do a handoff, simple because our position and

duties are not hands on direct patient care. Any information that an MSA should need is on our

Bed Board Management system, that has been implemented within the hospital, which indeed

informs everyone of transfers, new admits, etc. If it is someone available at the desk to give any

information concerning transfers, it only takes 1 minute or less; however, if there is no one at the

desk, then we get any information needed off the Bed Board Management System as well as the


                                                 22
       Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 23 of 26



Assigned Charge Nurse that is covering the unit for that Tour. Kurt tour of duty begins at

midnight, and he comes in at midnight and gets off at 8am, he is treated more favorable than I,

and we have the same title, which is Medical Support Assistant (MSA), Same General Schedule

(GS-5), under the same Service (Nursing) and the same decision maker within Nursing Service;

Sandra Foster, Chief Nurse Executive/Nursing Service. Kurt take a lunch break, and bring his

lunchbox daily, however Kurt do not get a 30-minute lunch deducted from his paycheck as I do

(I'm treated less favorable). So, I come in 30 minutes prior to Kurt, but Kurt is receiving

Favoritism and more Benefits than me. Not only does Kurt not have to take a lunch, but Kurt is

not required to come in 30 minutes prior as I do, to give a handoff, (I am treated less favorable),

Nursing Service makes me take a 30-minute lunch; and deduct it from my pay check, however;

Kurt do not have any deductions coming out of his pay check for his lunch break (30 minutes),

and he takes a lunch break 30 minutes (I am treated less favorable). Most of the time I do not

take a lunch. I take a couple 15-minute breaks and sometimes not even that. Sometimes I must

cover all the med surgical units, because the other MSA's be off, and the other units call me for

assistance. Another favorable benefit that Kurt has; he gets holiday pay when he first gets to

work on a Sunday night at midnight if the holiday is on a Monday. Since I come in at 11 :30pm.

Nursing Service give me my holiday on Monday night at 1130pm. Even though I am here when

midnight hits and comes in Sunday night, they make me wait to get my holiday pay on Monday

night, Kurt get his at midnight the previous night, Sunday into Monday (Kurt is treated more

Favorable). I request a tour change so I can get my holiday pay at midnight, the day prior of the

holiday, such as my colleague/comparator; Kurt Armbrust, however, Nursing Service denied me.


I missed out on my holiday worked pay; Thanksgiving 2014 and Christmas 2014 because I was

here 30 minutes prior to holiday coming in at midnight, but when midnight hit Kurt got it


                                                 23
       Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 24 of 26



because his tour starts at midnight but they made me wait until Monday night at 1130pm before

my holiday pay would start if I worked it. If I do not work it, then it would be holiday excused,

however other employees that work for the VA, same facility as I get their holiday pay when

midnight hits and their tour do not begin at midnight it began before midnight, however when

midnight hits and comes in, that is a new day. Nursing service would not change my tour of duty

to be the same as Kurt Armbrust to come in at midnight prior to the holiday coming in, like they

have done in the past for the holiday of Christmas 2013. I lost my Holiday Worked for 2014;

Thanksgiving and Christmas. They tried to delete it out of our Vista, Federal Government

System that my tour use to be midnight to 8am, but I have copies of the corrected timecards they

did, that confirms the timekeeper had changed my tour from 11 :30pm - Midnight, to Midnight -

8am so I could get my holiday pay as I did for Christmas day 2013. It is notated on the corrected

timecards. I worked previously midnight to 8am a few weeks and my supervisor Shawnda

Swearengin verbally informed me, that I would not get Sunday premiums if I came in at

midnight, that I would have to come in at 11 :30pm again as I did previously. She also informed

me that she would change my tour temporary to midnight to 8am once the holidays came, but I

asked her to change it permanently so I want to have to go through this again. I found out later

that, Kurt gets Sunday premiums and comes in at midnight. I have documents showing my past

tours was changed to midnight to 8am once before and I also have evidence of other MSA 's

schedules and that there are more than 3 tours of duty currently being worked by MSA's, within

Nursing Service. However, Sandra Foster said there was only 3 tours of duty being worked by

MSA's.


Another issue is my premium pay, I have had a lot of premium pay/ weekends and night

differential that I have worked and did not get paid for, we have a new system, however it is


                                                24
       Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 25 of 26



better and allows us as employees to see what has and what has not been posted concerning our

timecards and hours worked. However, I send several emails concerning issues that concerns me,

concerning what I have worked, and what they have fail to post. My supervisors/timekeeper,

somehow, fails to post all my time/overtime that I have worked. I consistently send emails, but it

consistently does not all get posted accurately and efficiently, therefore I'm not paid in a timely

manner. Somehow when I take Annual Leave, due to me being in Use or Lose Status, that get

posted right away as well as my leave balance decreases, but the overtime that I worked two and

three weeks ago, did not get posted, and I have not got paid yet for working the overtime. And

this did not just start since the new pay system been imitated a few weeks ago, this issue with me

working overtime, and receiving my Premiums Pay, Night Differential, Holiday Pay and

Overtime that is due to me, because I worked it, has been going on since I have come back to

work in Nursing Services over 4 years; consistently harassment and for this reason I currently

have no enjoyment in continuing to work overtime every other Friday, my enjoyment of Life is

nonexistence currently.




                                             CONCLUSION




For these reasons Summary Judgement should not be granted.




                                                 25
       Case 4:17-cv-00798-BSM Document 54 Filed 08/01/19 Page 26 of 26




                                                             Res~lysubmitt~


                                             -----~-mE~~~~EP.WRIGHT/~;~;)-
                                                             1000 Bittercress Drive
                                                             North Little Rock, Arkansas 72117
                                                             (501) 240-4962




                                     CERTIFICATE OF SERVICE
        This will certify that a true and correct copy of the foregoing was sent via electronic mail
on this 1st, day of August 2019, to the following:


       Jamie.dempsey@usdoj.gov
       Assistant U.S. Attorney




                                                 26
